DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to an invention non-elected with traverse in the reply filed on 8/27/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-2,4,7-9 and 15-16 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the supplier to supply lubricant to a portion of an inner surface of the fixing structure, the portion facing the nip forming structure which includes a contact portion contacting the inner surface of the fixing structure, the contact portion including a guide portion for guiding lubricant and formed by extending obliquely from opposite ends in a width direction toward a center of the fixing structure as the contact portion moves from upstream to downstream in a rotational direction of the fixing structure, the contact portion is made of woven fabric including a warp as a guide portion and a weft that is curved upward toward the downstream, the woven fabric includes a plurality of weft including different colors to facilitate recognition of shapes of the wefts and measurement of curvature of the weft, and an amount of curvature from the center in the width direction toward opposite ends of the weft is 8% to 40% of a dimension of the contact portion in the rotational direction, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW